RESOLUTION ASKING INFORMATION OF THE SUPREME COURT.
Resolved, by the General Assembly of North Carolina, That the Supreme Court be respectfully requested to advise the Legislature at its present session upon the following points of law:
1. Does Article Ten of the State Constitution, entitled “Homesteads and Exemptions,” exempt from sale under Court executions obtained on a contract complete before the adoption of the State Constitution, a realty or homestead of the value of one thousand dollars.
2. Is personal property of the value of five hundred dollars exempt from sale under execution of a like character.
Ratified the 21th day of January, A.D. 1869.
—Public Laws, 1868-69, p. 703.
The following communication was received from the Hon. R. M. Pearson, Chief Justice of the Supreme Court, which was read and transmitted to the House of Representatives :
Raleigh, February 1st, 1869.
To the HoN. Ton R. Caldwell, Lieutenant Governor, and Joseph W. Holdek, ¡Speaker, &c.
I have the honor to acknowledge the receipt of your letter with the accompanying resolutions of the General Assembly, requesting the Supreme Court to give its opinion in regard to the validity of the homestead exemption, against debts contracted prior to the ratification of the Constitution.
With every disposition to comply with any request of the honorable bodies over which you preside, the view which the Justices of the Court take of their constitutional duties forbids them from doing so in this instance.
*716Tbe functions of tbe Court are restricted to cases constituted before it. We are not at liberty to prejudice questions of law.
In tbe contested election between Waddell and Berry, tbe Judge of tbe Court, on tbe request of tbe Senate, after much hesitation, expressed an opinion in regard to tbe qualification of voters. That, however, is tbe only instance in which it was ever done, and it was put on tbe ground that tbe questions could not come before tbe Court in a judicial form. Tbe questions set out in tbe resolutions under consideration, not only may, but in all probability will, come before us for decision.
Respectfully yours, &c.,
R. M. PeaRsoN, Chief Justice.
—Feb. 1, 1869, Sen. Journal, 219-220.